PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See State v. Barton (Fla. 1967) 194 So.2d 241; Busby v. Holman *521(5th Cir., 1966), 356 F.2d 75; Goforth v. United States (10th Cir., 1963), 314 F.2d 868; Nelson v. State (Fla.App.1968) 208 So.2d 506.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ-, concur.